Citation Nr: 0844244	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial disability rating greater than 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an initial disability rating greater than 
30 percent for service-connected shell fragment wound of the 
right neck and upper lip.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in October 2008.  A 
transcript of this hearing is associated with the claims 
folder.  

By rating decision dated in March 2008, the RO increased the 
disability rating for the veteran's PTSD from 10 percent to 
30 percent disabling effective December 12, 1996, the day of 
the veteran's initial claim for PTSD.  The RO also increased 
the disability rating for the veteran's shrapnel wounds from 
noncompensable to 30 percent disabling effective December 3, 
2002, the day of the veteran's current claim.  Despite the 
RO's actions, the veteran's appeal for a higher initial 
ratings for both his PTSD and shrapnel wounds remain before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in its July 2003 rating decision the RO 
found clear and unmistakable error (CUE) in a prior August 
1997 rating decision which denied a previous claim for 
entitlement to service connection for PTSD, granted service 
connection for PTSD, and assigned an effective date of 
December 12, 1996, the date of the veteran's initial claim 
for service connection for PTSD.  In its previous August 1997 
rating decision the RO denied service connection for PTSD 
because there was no confirmation of an in-service stressor.  
The finding of CUE was based on a review of the veteran's 
service personnel records which revealed that the veteran was 
actually a combat veteran and thus there was no need for 
independent stressor verification.  

The Board also notes that claims for service connection for 
shrapnel wounds were previously denied by rating decisions 
dated in November 1971, January 1988, and August 1997.  These 
denials were based on a review of the veteran's service 
treatment records which were negative for such an injury 
during service.  In its July 2003 rating decision the RO 
granted service connection for shrapnel wounds based on the 
recent discovery that the veteran was actually a combat 
veteran.  The issue  of whether either the November 1971, 
January 1988, or August 1997 ratings decisions contain CUE is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma as a result of 
combat in service.

2.  There is competent evidence of current bilateral hearing 
loss.

3.  There is competent evidence of current tinnitus.

4.  It is reasonable to assume that the veteran's current 
bilateral hearing loss and tinnitus originated during his 
military service.

5.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including depressed mood, sleep disturbance, irritability and 
anxiety.  


6.  The veteran's shell fragment wound of the right neck and 
upper lip is manifested by two characteristics of 
disfigurement; several small depressed scars and a scar 
measuring more than 13 centimeters in length.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2008). 

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2008). 

3.  The criteria for an initial disability rating disability 
greater than 30 percent for PTSD have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411 (2008).

4.  The criteria for an initial disability rating greater 
than 30 percent for shell fragment wound of the right neck 
and upper lip have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current bilateral hearing loss and tinnitus are related to 
his service with the United States Army from May 1968 to May 
1970.  Specifically, he contends that he was exposed to 
excessive noise in service.  The veteran attributes his 
current bilateral hearing loss and tinnitus to this acoustic 
trauma.  The veteran also maintains that his service-
connected PTSD and shell fragment wound of the right neck and 
upper lip are disabling than currently evaluated.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, medical evidence shows current bilateral 
hearing loss disability for VA compensation purposes (See 
38 C.F.R. § 3.385) and tinnitus.  The evidence also suggests 
a link between these disorders and the veteran's time in 
service.  The veteran, the recipient of the Purple Heart, 
alleges exposure to artillery fire and explosions during his 
two years on active duty.  Also, in a February 2008 VA 
audiological examination report the examiner diagnosed the 
veteran with bilateral sensorineural hearing loss and 
tinnitus.  

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's current bilateral 
hearing loss and tinnitus are related to the acoustic trauma 
he experienced while in service.  See 38 U.S.C.A. § 5107(b).  
The veteran was a highly credible witness during the October 
2008 Travel Board heading.  Furthermore, the record shows 
that he is a combat veteran.  This evidence provides a 
plausible basis to conclude that the veteran's hearing loss 
and tinnitus is related to service.  Accordingly, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3.



1.	PTSD

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  The veteran's PTSD is 
rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under that code, a 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA psychiatric examination reports 
dated in July 1997, May 2003, and February 2008.  During the 
July 1997 examination the veteran reported that he had been 
married twice.  His first marriage lasted a year and a half 
with one son and he had been married to his second and 
current wife for the past 22 years with another son.  He 
described the marriage as good.  The veteran indicated that 
he had been employed as a welder for the last two months.  
Previously he worked for the Department of Corrections for 
the state of Florida as a maintenance man but was recently 
terminated from this position because of a back injury.  

The veteran admitted to an extensive abuse of alcohol, 
drinking up to a gallon of hard liquor a week.  He denied any 
abuse of drugs.  The veteran had been in trouble with the law 
because of his temper and had been charged with trespassing 
and destruction of property.  The veteran stated that his 
biggest problem was that he gets mad easily.  Sometimes for 
no apparent reason he feels like hitting people that he is 
talking to and has to control himself.  He has a serious 
problem with insomnia.  His wife tells him he talks in his 
sleep and experiences dreams related to Vietnam.  He also 
claimed that he often sees his first cousin who died in 
Vietnam in his dreams.  He has problems expressing his 
feelings and his difficulty concentrating and remembering 
things.  The veteran denied any inpatient psychiatric care or 
any prior history of suicide attempt, though he admitted that 
he had considered it.  He was currently being treated with 
Prozac.

On mental status examination the examiner noted that the 
veteran was appropriately dressed and hygienically clean.  No 
abnormality of posture or gait was noted.  His mood was 
depressed and affect blunted.  The veteran spoke with little 
variation in tone.  There was no evidence of auditory or 
visual hallucinations or psychosis.  No evidence of paranoia 
was noted and cognition was intact.  The veteran denied being 
suicidal or homicidal.  The examiner diagnosed the veteran 
with PTSD, chronic, delayed and assigned a GAF score of 75.  

During the May 2003 VA examination the veteran reported that 
he continued to work as a welder.  He reported a history of a 
back disorder, knee disorder, hearing loss, tinnitus, and a 
sinus disorder.  The veteran complained of daily pain but 
stated that he does not like to take pain pills, although he 
drinks alcohol to ease the pain so that he can fall asleep.  
His symptoms have lately included increased social withdrawal 
and a desire to just stay in his house.  He goes to work 
anyway, however, but finds he is short-tempered and has 
impulses to strike out at people.  

On mental status examination the veteran presented a 
dysphoric and irritable mood.  He had difficulty answering 
questions without going off on a tangent.  He was not 
psychotic, maintained eye contact, and was not presently 
suicidal or homicidal.  He was dressed casually and cleanly 
and was oriented to person, place, and time.  He had short-
term memory impairment evidenced by the inability to recall 
about one object out of three after several minutes.  He had 
to write copious notes in order to do his job and was very 
talkative.  He admitted to increased anxiety and depression.  
He evidenced sleep impairment waking up after about an hour-
and-a-half, and if he drinks, he can sleep two to three 
hours.  This examiner continued the diagnosis of PTSD and 
assigned a GAF score of 50.  

During the February 2008 VA examination the veteran reported 
that he continued to be married to his current wife but that 
he stopped working less than a year earlier due to health 
problems.  The veteran continued to self medicate with 
alcohol.  On mental status examination the examiner noted 
that the veteran was clean and casually dressed.  Psychomotor 
activity was unremarkable and speech was spontaneous and 
talkative.  The veteran was cooperative during the 
examination and his affect was appropriate.  His mood was 
described as "not that irritable."  The veteran was easily 
distracted but was oriented as to person, time, and place.  
His thought processes were circumstantial and thought content 
unremarkable.  There were no delusions.  With regard to 
judgment the examiner noted that the veteran understands the 
outcome of his behavior and his intelligence was noted to be 
average.  The veteran's insight was fair as he understood 
that he had a psychiatric problem.  The veteran had 
significant sleep impairment and the veteran's sleep apnea 
impacted his sleep quality.  The veteran reported that he 
relied on "several drinks" in order to fall asleep.  He 
denied hallucinations and inappropriate or 
obsessive/ritualistic behavior.  The veteran denied panic 
attacks as well as homicidal or suicidal ideation.  Impulse 
control was good and there were no episodes of violence.  The 
veteran was able to maintain minimum personal hygiene and 
there was no problem with activities of daily living.  The 
veteran's remote and immediate memory was normal but his 
recent memory was mildly impaired.  

The veteran reported recurrent intrusive thoughts, difficulty 
falling asleep and nightmares every one to two weeks.  The 
examiner diagnosed the veteran with alcohol dependence and 
PTSD and assigned a GAF score of 60.  The examiner opined 
that the veteran's PTSD did not result in deficiencies in 
judgment, thinking, family relations, work, mood, or school 
but noted that the veteran did have reduced reliability and 
productivity due to PTSD symptoms.  The examiner noted that 
the veteran had some social withdrawal and may have some 
irritability related to his PTSD, however, his PTSD symptoms 
alone did not preclude employment.  His back pain and other 
health problems are the main factor in his inability to 
sustain employment.  There was no objective data showing that 
the veteran's PTSD symptoms alone have impacted his work 
performance in a negative way.  

Also of record are VA outpatient treatment reports dated 
through August 2008 showing treatment for the veteran's PTSD 
with GAF scores ranging from 55 to 65.  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's PTSD does not meet the 
criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

The veteran has maintained a lasting marriage with his wife 
for over 33 years.  He has also maintained significant 
relationships with his two sons.  As for industrial 
impairment, the veteran stopped working approximately one 
year ago due to his age, non-service connected back and knee 
disorders and not due to his PTSD.  

While the veteran has experienced depressed mood, sleep 
disturbance, irritability, such disturbances are more 
characteristic of the criteria for the 30 percent rating.  As 
the criteria for the next higher, 50 percent rating are not 
met, it logically follows that the criteria for any higher 
evaluation likewise are not met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 30 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  Barringer v. Peake, 22 Vet. App. 
242 (2008).

In conclusion, the Board finds that the evidence warrants a 
disability rating of no more than 30 percent under DC 9411 
for the veteran's PTSD.


2.	Shell fragment wound of the right neck and upper lip

The veteran's shell fragment wound of the right neck and 
upper lip is currently rated as 30 percent disabling under 38 
C.F.R. § 4.118, DC 7800.  Under DC 7800 disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes [including eyelids], ears [auricles], cheeks, 
lips), or with two or three characteristics of disfigurement 
the disability will be rated at 30 percent.  With one 
characteristic of disfigurement the disability will be rated 
at 10 percent. 38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1).

Evidence relevant to the current level of severity of the 
veteran's shell fragment wound of the right neck and upper 
lip includes VA examination reports dated in August 1997 and 
February 2008.  During the August 1997 VA examination the 
veteran reported that he was injured by an exploding grenade 
in 1969 and had injuries of the neck and head as well as his 
mouth.  He claimed that a piece of shrapnel was still in his 
head.  He was unaware of any specific neurological disorder 
or pulmonary problems at the time of the examination and 
reported that the scars related to the old shrapnel wounds do 
not bother him now.  He indicated that he had trouble 
breathing through his nostrils, the left worse than the 
right.  He also stated that he had frequent sore throats and 
an occasional runny nose.  He claimed that he was told he had 
sinusitis by a private doctor and has used antibiotics and 
nasal sprays in the past with no improvement.  He also 
claimed that he had headaches located at the front of his 
head, back of his head, and at times, all over.  For this he 
takes Ibuprofen or Extra Strength Tylenol where he does get 
some relief.  He was able to swallow normally and his 
appetite was good.  Also, his weight was stable. 


Physical examination revealed a 4.5 inch, well-healed, 
nontender scar on the right side of the neck anteriorly and 
another similar scar measuring 0.75 of an inch just above the 
former scar.  There was a vague, 0.5 inch, well-healed, 
nontender vertical scar over the entrance to the right nasal 
orifice and involving the upper lip.  Another 0.5 inch, well-
healed, nontender vague scar was noted in the mid forehead.  
The examiner diagnosed the veteran with scars, well-healed 
and nontender, neck and face from shrapnel wounds, old, with 
retained metal in the left orbit floor and soft tissue of the 
right neck.  The examiner also noted a history of sinusitis 
and headaches.  

During the February 2008 VA scars examination the examiner 
noted a 1.0 x 0.1 centimeter vertical scar below the nose, 
just right of midline; a 2.0 x 0.5 centimeter scar below the 
mandible on the right side; a 2.6 x 0.4 centimeter scar in 
the middle of the veteran's forehead; a 14.5 x 0.4 centimeter 
diagonal scar below the mandible on the right at ear level 
and extending all the way back to mid anterior neck; and a 
1.2 x 0.1 centimeter scar just above the left eye nasally.  
These scars are not tender on palpation, there is no 
adherence to underlying tissue, no resulting limitation of 
motion or loss of function, no underlying soft tissue damage, 
no skin ulceration or breakdown over scar, no underlying 
tissue loss, and no elevation of the scar, no disfigurement 
of the head, face or neck.  Some of these scars are the same 
color as normal skin but some are lighter than normal and 
none of the scars have induration or inflexibility.  Also, 
most of these scars were noted to be depressed.  

Also or record are VA outpatient treatment reports dated 
through August 2008.  These reports note the veteran's 
history of shrapnel injuries but generally concern the 
veteran's PTSD and other non-service connected health 
disorders.  

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's shell fragment wound of 
the right neck and upper lip does not meet the criteria for 
at least the next higher, 50 percent, evaluation.  As noted 
above, a 50 percent rating requires disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  The August 1997 and the 
February 2008 VA examiners described only two of the eight 
characteristics of disfigurement described in DC 7800, Note 
(1), depressed scars, and a scar 13 or more centimeters in 
length.  A 50 percent evaluation requires at least four 
characteristics of disfigurement.  Thus, the veteran's shell 
fragment wound of the right neck an upper lip does not meet 
the requirements for a 50 percent rating.  

With regard to the veteran's complaints of sinusitis and 
headaches, the RO granted service connection for sinusitis, 
assigning a 10 percent disability rating, and denied service 
connection for headaches by rating decision dated in 
September 2008.  Therefore, the Board need not consider 
whether the veteran is entitled to separate disability 
ratings for disorders which may be associated with the 
veteran's shell fragment wounds.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars of the head, face, or neck, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R.  § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts, 5 Vet. App. at 532.

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 30 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's shell fragment wound of the right neck and 
upper lip, standing alone, causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  Barringer, 22 Vet. App. at 242.


In conclusion, the Board finds that the evidence does not 
warrant a compensable disability rating for the veteran's 
shell fragment wound of the right neck and upper lip.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to the bilateral hearing loss and tinnitus claims 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist with regard to these issues, such error was 
harmless and will not be further discussed.  

With regard to the PTSD and shrapnel wound issues, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  


Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims for service 
connection for PTSD and shrapnel wounds was awarded with 
effective dates of December 12, 1996 and December 3, 2002, 
the dates of his claims, and disability ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Furthermore, in June 2006 and May 2008 letters he was 
provided notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he 
was assigned the dates of the claims as effective dates, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.

Entitlement to an initial disability rating in excess of 30 
percent for shell fragment wound of the right neck and upper 
lip is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


